Citation Nr: 1130322	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2006, for the award of a separate compensable rating for residual scars of service-connected residuals of laparotomy for duodenal ulceration. 

2.  Whether there was clear and unmistakable error in a September 1986 rating decision which failed to award a separate compensable rating for scars as a residual of laparatomy for duodenal ulceration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.G. (spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2011, the Veteran and a witness testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

CUE

Historically, in a September 1986 rating decision, the Veteran was granted service connection for postoperative laparotomy, duodenal laceration, repair, rated as non-compensable, effective from August 31, 1986, the day following separation from service.  In a September 2001 rating decision, the RO increased the evaluation for postoperative laparotomy residuals to 10 percent, effective from August 11, 1995, the date of his filing of a claim for an increased rating.  The Veteran appealed this decision and in September 2005, subsequent to a Board remand, the RO evaluated the disability as 30 percent, effective from August 11, 1995.  A November 2005 VA report of contact form reflects that the Veteran was satisfied with the 30 percent rating.  In 2006, the Veteran filed a claim for an increased rating.  In June 2007, the RO denied the Veteran's increased rating for his service-connected disability, but granted a separate compensable rating of 10 percent for scars as residuals of the service-connected laparotomy, effective from May 23, 2006.  The Veteran contends that there was clear and unmistakable error (CUE) in the September 1986 rating decision because it failed to consider the complete or correct facts in rating the residuals of a laparotomy.  He contends that there was evidence of record of a painful residual scar in September 1986.  The Board acknowledges that a February 2005 Board decision denied an effective date earlier than August 11, 1995 for a compensable rating for the service-connected residuals of laparotomy.  As such, the February 2005 Board decision subsumed the September 1986 RO decision only as to the effective date for a compensable rating for the "nonscar" residuals of a laparotomy.  As the September 1986 rating decision did not contemplate separate service connection for scar residuals of the laparotomy, such cannot be held to have been subsumed by the February 2005 Board decision.  In this regard, the Board notes that law governing the award of separate ratings as set forth in Esteban v. Brown, 6 Vet App 259 (1994) was not then in effect.  

The Board finds that the issue of whether there was clear and unmistakable error in a September 1986 rating decision which did not grant a separate compensable rating for scars as a residual of a laparotomy is inextricably intertwined with the issue on appeal of entitlement to an earlier effective date for the award of a separate compensable rating for scars residuals of a laparotomy.  The issue of whether there was CUE in the September 1986 rating decision must be adjudicated by the RO prior to appellate consideration.

Earlier Effective Date

As the CUE issue is inextricably intertwined with the earlier effective date issue in this case, it must be decided in the first instance by the RO, before the Board reaches a final determination on the earlier effective date issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, under the circumstances, the appropriate action is to remand the issue to the agency of original jurisdiction for adjudication.  Thereafter, this appeal may be returned to the Board, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the matter of whether there was CUE in the September 1986 rating decision which failed to grant a separate compensable rating for scars as residuals of a laparotomy.  In such adjudication, the RO must note that the February 2005 Board decision subsumed the September 1986 RO decision only as to the effective date for a compensable rating for the "nonscar" residuals of a laparotomy, and did not subsume the September 1986 rating decision as to its failure to award separate service connection and a compensable rating for scar residuals of a laparotomy.  If the benefit sought is not granted, and only if the Veteran completes a timely appeal as to the matter, by filing a timely substantive appeal with the RO, should such issue be certified to the Board for appellate consideration.  

2.  After completing any additional necessary development, the AOJ should readjudicate the issue of entitlement to an earlier effective date for the award of separate service-connection for residual scars of service-connected residuals of laparotomy for duodenal ulceration.  If any disposition remains unfavorable, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


